Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the parent Application No. JP2017-228244, has been filed on 05/16/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2018, 05/27/2019, 09/16/2021, 12/24/2021 and 02/08/2022 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a group designation acquiring unit to acquire designation of a targeted group in claim 1
a sensor data acquiring unit to acquire sensor data in claim 1
a learning unit to learn an analysis model in claim 1
an examining unit to examine the facility by using the learned analysis model in claim 1
a user interface unit to input feedback on an examination result obtained by using the analysis model in claim 2
learning unit learns the analysis model in claim 2
an alarm output unit to output an alarm in claim 3
user interface unit inputs the feedback indicating whether the alarm is correct in claim 3
a storage unit to store labeled data obtained by labeling in claim 4
the learning unit learns the analysis model by using the labeled data in claim 4
an operational record acquiring unit to acquire an operational record of the facility in claim 5
an identification unit to identify, based on the operational record, a period in which learning of the analysis model is not to be performed in claim 5
an exclusion processing unit to exclude, from targets for learning, a piece of the sensor data in claim 5
the identification unit identifies, from the operational record, at least one of a maintenance period of the facility, a stop period of the facility, a startup period of the facility and a test running period of the facility as the period in which learning of the analysis model is not to be performed in claim 6
the learning unit learns a plurality of types of analysis models in claim 7
a model selecting unit to select at least one analysis model in claim 7
the learning unit learns a first analysis model among the plurality of types of analysis models by means of supervised learning in claim 8
learning unit learns a second analysis model among the plurality of types of analysis models by means of unsupervised learning in claim 8
model selecting unit selects the analysis model used for examining the facility in claim 9
the learning unit learns a third analysis model in claim 10
the learning unit learns a fourth analysis model in claim 10
model selecting unit selects the fourth analysis model when in claim 10
the group designation acquiring unit acquires designation of a plurality of targeted groups in claim 11
sensor data acquiring unit acquires sensor data in claim 11
learning unit learns analysis models in claim 11
examining unit performs examination of the facility in claim 11
a sensor data acquiring unit to acquire sensor data in claim 12
a learning unit to learn an analysis model in claim 12
an examining unit to examine the facility in claim 12
a user interface unit to input feedback on an examination result in claim 12
the learning unit learns the analysis model in claim 12
group designation acquiring unit to acquire designation of a targeted group in claim 13
the learning unit learns the analysis model in claim 13
a sensor data acquiring unit to acquire sensor data from each targeted sensor in claim 13
a learning unit to learn an analysis model in claim 13
an examining unit to examine the facility in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 
a group designation acquiring unit to acquire designation of a targeted group in claim 1
a sensor data acquiring unit to acquire sensor data in claim 1
a learning unit to learn an analysis model in claim 1
an examining unit to examine the facility by using the learned analysis model in claim 1
a user interface unit to input feedback on an examination result obtained by using the analysis model in claim 2
learning unit learns the analysis model in claim 2
an alarm output unit to output an alarm in claim 3
user interface unit inputs the feedback indicating whether the alarm is correct in claim 3
a storage unit to store labeled data obtained by labeling in claim 4
the learning unit learns the analysis model by using the labeled data in claim 4
an operational record acquiring unit to acquire an operational record of the facility in claim 5
an identification unit to identify, based on the operational record, a period in which learning of the analysis model is not to be performed in claim 5
an exclusion processing unit to exclude, from targets for learning, a piece of the sensor data in claim 5
the identification unit identifies, from the operational record, at least one of a maintenance period of the facility, a stop period of the facility, a startup period of the facility and a test running period of the facility as the period in which learning of the analysis model is not to be performed in claim 6
the learning unit learns a plurality of types of analysis models in claim 7
a model selecting unit to select at least one analysis model in claim 7
the learning unit learns a first analysis model among the plurality of types of analysis models by means of supervised learning in claim 8
learning unit learns a second analysis model among the plurality of types of analysis models by means of unsupervised learning in claim 8
model selecting unit selects the analysis model used for examining the facility in claim 9
the learning unit learns a third analysis model in claim 10
the learning unit learns a fourth analysis model in claim 10
model selecting unit selects the fourth analysis model when in claim 10
the group designation acquiring unit acquires designation of a plurality of targeted groups in claim 11
sensor data acquiring unit acquires sensor data in claim 11
learning unit learns analysis models in claim 11
examining unit performs examination of the facility in claim 11
a sensor data acquiring unit to acquire sensor data in claim 12
a learning unit to learn an analysis model in claim 12
an examining unit to examine the facility in claim 12
a user interface unit to input feedback on an examination result in claim 12
the learning unit learns the analysis model in claim 12
group designation acquiring unit to acquire designation of a targeted group in claim 13
the learning unit learns the analysis model in claim 13
a sensor data acquiring unit to acquire sensor data from each targeted sensor in claim 13
a learning unit to learn an analysis model in claim 13
an examining unit to examine the facility in claim 13
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With regards to group designation acquiring unit, as recited in claims 1, 11 and 13, the specification in ¶0027, ¶0029, ¶0043 recites group designation acquiring unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to sensor data acquiring unit, as recited in claims 1, 11, 12 and 13, the specification in ¶0026 and ¶0044 recites sensor data acquiring unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to learning unit, as recited in claims 1, 2, 4, 7, 8, 10-13, the specification in ¶0035-¶0037 and ¶0061-¶0067 recites learning unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to examining unit, as recited in claims 1, 11-13, the specification in ¶0035-¶0039 and ¶0051-¶0053 recites examining unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to user interface unit, as recited in claims 2, 3, 12, the specification in ¶0030-¶0031 and ¶0055-¶0057 recites user interface unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to alarm output unit, as recited in claims 3 and 4, the specification in ¶0040 and ¶0054 recites alarm output unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to storage unit, as recited in claims 4, the specification in ¶0032 recites storage unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to operational record acquiring unit, as recited in claims 5, the specification in ¶0085 recites operational record acquiring unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to identification unit, as recited in claims 5 and 6, the specification in ¶0086 and ¶0090-¶0091 recites identification unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to exclusion processing unit, as recited in claims 5, the specification in ¶0087 and ¶0092 recites exclusion processing unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to model selecting unit, as recited in claims 7, 9 and 10, the specification in ¶0037 recites model selecting unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to group designation acquiring unit, as recited in claims 1, 11 and 13, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to sensor data acquiring unit, as recited in claims 1, 11, 12 and 13, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to learning unit, as recited in claims 1, 2, 4, 7, 8, 10-13, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to examining unit, as recited in claims 1, 11-13, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to user interface unit, as recited in claims 2, 3, 12, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to alarm output unit, as recited in claims 3 and 4, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to storage unit, as recited in claims 4, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to operational record acquiring unit, as recited in claims 5, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to identification unit, as recited in claims 5 and 6, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to exclusion processing unit, as recited in claims 5, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to model selecting unit, as recited in claims 7, 9 and 10, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “A recording medium” in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. In particular, the specification defines the term: “The programs or software modules in the above description may be stored on the computer 1200 or a computer-readable storage medium near the computer 1200. Further, a recording medium such as a hard disk or a RAM provided in a server system connected to a dedicated communication network or the Internet can be used as a computer-readable storage media, which provides programs to the computer 1200 via the network”. The specification doesn’t particularly define or limit the recording medium to any non-transitory medium, it provides RAM and hard disk as an example, therefore, the broadest reasonable interpretation of recording medium in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses instructions stored on transitory forms of signal transmission.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being Shibuya (US20150169393A1) hereinafter Shibuya.

Regarding claim 1,
Shibuya teaches, An examining apparatus comprising:
a group designation acquiring unit to acquire designation of a targeted group including a plurality of targeted sensors to be analyzed among a plurality of sensors installed in at least one facility; (¶0074-¶0077 and Fig. 8 teaches a input/output unit 130 to acquire a designation of targeted sensor from sensor list. Also teaches “Multiple selection is also possible”.)
a sensor data acquiring unit to acquire sensor data from each targeted sensor included in the targeted group; (¶0081 teaches after selection of sensor and acquiring learned data/parameter setting information, sensor data is made canonical at step s302. ¶0052 teaches in s302 feature vector extracting unit 104 makes each sensor signal canonical. Therefore, it acquires the sensor data)
a learning unit to learn an analysis model by using the sensor data from each targeted sensor included in the targeted group; and (¶0082 teaches “Processing from steps S306 to S311 is repeated until the ending requirements are met at step S312”. ¶0056 teaches in S306 normal model generating unit 106, using learned data cleared of the same period as that of the noted vector, generates a normal model.)
an examining unit to examine the facility by using the learned analysis model. (¶0056 teaches, “The anomaly measurement calculating unit 107 calculates anomaly measurements on the basis of the distance between the noted vector and the normal model (S404)”. ¶0071-¶0073 The anomaly detecting unit 110 compares the threshold calculated at the time of learning with anomaly measurements, and determines each anomaly measurement as being anomaly if it is greater than the threshold or, if not, as normal (S707))

Regarding claim 2,
Shibuya teaches,  The examining apparatus according to claim 1, further comprising a user interface unit to input feedback on an examination result obtained by using the analysis model, wherein the learning unit learns the analysis model by further using the feedback. (¶0093 -¶0094 teaches, a test result list display screen 1001. “By pressing down a register button 1004, information stored in association with the test number being chosen is registered in association with the recipe name”. ¶0094 teaches “Any registered recipe is managed, with a label indicating whether it is active or inactive, and newly observed data undergoes processing from feature vector extraction to anomaly detection described with reference to FIG. 7 by using information on an active recipe whose equipment ID matches, and the result is kept in store in association with the recipe name.”)

Regarding claim 5,
Shibuya teaches, The examining apparatus according to claim 1, further comprising: an operational record acquiring unit to acquire an operational record of the facility; an identification unit to identify, based on the operational record, a period in which learning of the analysis model is not to be performed; and an exclusion processing unit to exclude, from targets for learning, a piece of the sensor data from each targeted sensor included in the targeted group, which piece corresponds to the period in which learning of the analysis model is not to be performed. (Shibuya in ¶0046 teaches, for each individual sensor signal determining excluding periods is determined by excluding period setting unit 108 based on parameters set in advance with a parameter file. ¶0117 teaches, “user-designated periods of periods satisfying user-designated conditions are initially set as learning exclusion periods” ¶0118 teaches, “A method of designating periods by the user may use a dedicated GUI or file inputting”)

Regarding claim 6,
Shibuya teaches, The examining apparatus according to claim 5, wherein the identification unit identifies, from the operational record, at least one of a maintenance period of the facility, a stop period of the facility, a startup period of the facility and a test running period of the facility as the period in which learning of the analysis model is not to be performed. (Shibuya in ¶0117 teaches, user-designated periods of periods satisfying user-designated conditions are initially set as learning exclusion periods. A step to set learning exclusion period is inserted before step S305 at the time of learning described with reference to FIG. 3 or step S605 in FIG. 6 in the first embodiment. ¶0119-¶0120 teaches user designation of conditions  including a start sequence)

Regarding claim 11,
Shibuya teaches, The examining apparatus according to claim 1, wherein the group designation acquiring unit acquires designation of a plurality of targeted groups, (¶0074-¶0077 and Fig. 8 teaches an input/output unit 130 to acquire a designation of targeted sensor from sensor list. Also teaches “Multiple selection is also possible”.)
the sensor data acquiring unit acquires sensor data from each targeted sensor included in each of the plurality of targeted groups, (¶0081 teaches after selection of sensor and acquiring learned data/parameter setting information, sensor data is made canonical at step s302. ¶0052 teaches in s302 feature vector extracting unit 104 makes each sensor signal canonical. Therefore, it acquires the sensor data)
the learning unit learns analysis models respectively associated with the plurality of targeted groups by using the sensor data from each targeted sensor included in each of the plurality of targeted groups, and (¶0082 teaches “Processing from steps S306 to S311 is repeated until the ending requirements are met at step S312”. ¶0056 teaches in S306 normal model generating unit 106, using learned data cleared of the same period as that of the noted vector, generates a normal model.)
the examining unit performs examination of the facility by using each of the learned analysis models. (¶0056 teaches, “The anomaly measurement calculating unit 107 calculates anomaly measurements on the basis of the distance between the noted vector and the normal model (S404)”. ¶0071-¶0073 The anomaly detecting unit 110 compares the threshold calculated at the time of learning with anomaly measurements, and determines each anomaly measurement as being anomaly if it is greater than the threshold or, if not, as normal (S707))

Regarding claim 12,
Shibuya teaches, An examining apparatus comprising: a sensor data acquiring unit to acquire sensor data from each targeted sensor included in a plurality of targeted sensors to be analyzed among a plurality of sensors installed in at least one facility; (¶0081 teaches after selection of sensor and acquiring learned data/parameter setting information, sensor data is made canonical at step s302. ¶0052 teaches in s302 feature vector extracting unit 104 makes each sensor signal canonical. Therefore, it acquires the sensor data. ¶0043 and Fig. 2 teaches plant with plurality of sensors. ¶0074-¶0077 and Fig. 8 teaches an input/output unit 130 to acquire a designation of targeted sensor from sensor list. Also teaches “Multiple selection is also possible”.))
a learning unit to learn an analysis model by using the sensor data from each targeted sensor; (¶0082 teaches “Processing from steps S306 to S311 is repeated until the ending requirements are met at step S312”. ¶0056 teaches in S306 normal model generating unit 106, using learned data cleared of the same period as that of the noted vector, generates a normal model.)
an examining unit to examine the facility by using the learned analysis model; and (¶0056 teaches, “The anomaly measurement calculating unit 107 calculates anomaly measurements on the basis of the distance between the noted vector and the normal model (S404)”. ¶0071-¶0073 The anomaly detecting unit 110 compares the threshold calculated at the time of learning with anomaly measurements, and determines each anomaly measurement as being anomaly if it is greater than the threshold or, if not, as normal (S707))
a user interface unit to input feedback on an examination result obtained by using the analysis model, wherein the learning unit learns the analysis model by further using the feedback. (¶0093 -¶0094 teaches, a test result list display screen 1001. “By pressing down a register button 1004, information stored in association with the test number being chosen is registered in association with the recipe name”. ¶0094 teaches “Any registered recipe is managed, with a label indicating whether it is active or inactive, and newly observed data undergoes processing from feature vector extraction to anomaly detection described with reference to FIG. 7 by using information on an active recipe whose equipment ID matches, and the result is kept in store in association with the recipe name.”)

Regarding claim 13,
Shibuya teaches, A recording medium having recorded thereon a program that causes a computer to function as an examining apparatus comprising: a group designation acquiring unit to acquire designation of a targeted group including a plurality of targeted sensors to be analyzed among a plurality of sensors installed in at least one facility; (¶0074-¶0077 and Fig. 8 teaches an input/output unit 130 to acquire a designation of targeted sensor from sensor list. Also teaches “Multiple selection is also possible”.)
a sensor data acquiring unit to acquire sensor data from each targeted sensor included in the targeted group; (¶0081 teaches after selection of sensor and acquiring learned data/parameter setting information, sensor data is made canonical at step s302. ¶0052 teaches in s302 feature vector extracting unit 104 makes each sensor signal canonical. Therefore, it acquires the sensor data)
a learning unit to learn an analysis model by using the sensor data from each targeted sensor included in the targeted group; and (¶0082 teaches “Processing from steps S306 to S311 is repeated until the ending requirements are met at step S312”. ¶0056 teaches in S306 normal model generating unit 106, using learned data cleared of the same period as that of the noted vector, generates a normal model.)
an examining unit to examine the facility by using the learned analysis model. (¶0056 teaches, “The anomaly measurement calculating unit 107 calculates anomaly measurements on the basis of the distance between the noted vector and the normal model (S404)”. ¶0071-¶0073 The anomaly detecting unit 110 compares the threshold calculated at the time of learning with anomaly measurements, and determines each anomaly measurement as being anomaly if it is greater than the threshold or, if not, as normal (S707))

Regarding claim 14,
Shibuya teaches, An examining method comprising: acquiring designation of a targeted group including a plurality of targeted sensors to be analyzed among a plurality of sensors installed in at least one facility; (¶0074-¶0077 and Fig. 8 teaches an input/output unit 130 to acquire a designation of targeted sensor from sensor list. Also teaches “Multiple selection is also possible”.)
acquiring sensor data from each targeted sensor included in the targeted group; (¶0081 teaches after selection of sensor and acquiring learned data/parameter setting information, sensor data is made canonical at step s302. ¶0052 teaches in s302 feature vector extracting unit 104 makes each sensor signal canonical. Therefore, it acquires the sensor data)
learning an analysis model by using the sensor data from each targeted sensor included in the targeted group; and (¶0082 teaches “Processing from steps S306 to S311 is repeated until the ending requirements are met at step S312”. ¶0056 teaches in S306 normal model generating unit 106, using learned data cleared of the same period as that of the noted vector, generates a normal model.)
examining the facility by using the learned analysis model. (¶0056 teaches, “The anomaly measurement calculating unit 107 calculates anomaly measurements on the basis of the distance between the noted vector and the normal model (S404)”. ¶0071-¶0073 The anomaly detecting unit 110 compares the threshold calculated at the time of learning with anomaly measurements, and determines each anomaly measurement as being anomaly if it is greater than the threshold or, if not, as normal (S707))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 s/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US20150169393A1) hereinafter Shibuya in view of Agarwal et. al. (US20180306609A1) hereinafter Agarwal.

Regarding claim 3,
Shibuya doesn’t explicitly teach, The examining apparatus according to claim 2, further comprising an alarm output unit to output an alarm if the examination result obtained by using the analysis model indicates an abnormality in the facility, wherein the user interface unit inputs the feedback indicating whether the alarm is correct. (Shibuya  in ¶0085 and Fig. 9A teaches result display frame 901 displayed on the display part 131 which shows anomaly measurement. Also ¶0088 and Fig. 9C teaches, “column 922, the processing number to which there is a corresponding period is marked with a circle if anomaly is detected at least once”. However, it doesn’t teach,  user interface unit inputs the feedback indicating whether the alarm is correct. Agarwal in ¶0052-¶0053 teaches a machine learning module to automatically assign labels to sensor data. ¶0053 teaches, In aspects where the labels are generated by the sensing system 100, the sensing system 100 can automatically generate the labels, by, for example, clustering, deep learning, or other now or hereafter known methods that can be implemented by the machine learning module 116. In one aspect, a user could use the user interface 500 to verify whether any labels automatically generated by the sensing system 100 are correct or incorrect. The machine learning module 116 could then adjust the training of the machine learning model being used to generate the labels to avoid characterizing such false positives.)
Agarwal is an art in the area of interest as it teaches, machine learning of sensor data. A combination of Agarwal with Shibuya  would teach receiving a feedback indicating whether anomaly detected using a learning model on the sensor data is correct. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Agarwal with Shibuya. One would have been motivated to do so because doing so would allow adjusting the training of the machine learning model being used to generate the labels to properly characterize such false negatives as taught by Agarwal in ¶0053.

Regarding claim 4,
Shibuya and  Agarwal teaches, The examining apparatus according to claim 3, further comprising a storage unit to store labeled data obtained by labeling, with the feedback on the alarm output by the alarm output unit, a portion of the sensor data from each targeted sensor included in the targeted group, on which portion the feedback is made, wherein the learning unit learns the analysis model by using the labeled data stored in the storage unit. (Agarwal in ¶0053 teaches, In aspects where the labels are generated by the sensing system 100, the sensing system 100 can automatically generate the labels, by, for example, clustering, deep learning, or other now or hereafter known methods that can be implemented by the machine learning module 116. In one aspect, a user could use the user interface 500 to verify whether any labels automatically generated by the sensing system 100 are correct or incorrect. The machine learning module 116 could then adjust the training of the machine learning model being used to generate the labels to avoid characterizing such false positives. ¶0053 teaches the virtual sensors 118 can be stored in a library after they are trained)

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US20150169393A1) hereinafter Shibuya in view of COFFMAN et. al. (US20180120813A1) hereinafter Coffman.

Regarding claim 7,
Shibuya doesn’t explicitly teach, The examining apparatus according to claim 1, wherein the learning unit learns a plurality of types of analysis models by using the sensor data from each targeted sensor included in the targeted group, and the examining apparatus further comprises a model selecting unit to select at least one analysis model used for examining the facility from among the learned plurality of types of analysis models. (Shibuya in ¶0056 teaches generating a normal model. However, it doesn’t teach generating plurality of types of analysis models. Coffman in ¶0088 teaches, “one or more machine learning models are trained at 605. The machine learning models trained at 605 are selected based on different criteria depending on the problem to be solved and/or data available in the training set. For example, machine learning classifiers can suffer from different degrees of bias. Accordingly, more than one machine learning model can be trained at 605, optimized and cross-validated at 607. Thus, a subset of the trained machine learning models can be selected to build predictive engine 611 according to, for example, classification accuracy, defined as the proportion of correctly classified instances”)
Coffman is an art in the area of interest as it teaches predictive machine learning models to infer predictions. A combination of Coffman with Shibuya would allow the combines system to learn plurality of types of model and select one model. One would have been motivated to dos so because by doing so would allow the system to use different learning models based on accuracy (as taught by Coffman in ¶0088) and thereby make the system more accurate and versatile. 

Regarding claim 8,
Shibuya and Coffman teaches, The examining apparatus according to claim 7, wherein the learning unit learns a first analysis model among the plurality of types of analysis models by means of supervised learning using the sensor data from each targeted sensor included in the targeted group and an examination result that should be output as an examination result of the facility, and the learning unit learns a second analysis model among the plurality of types of analysis models by means of unsupervised learning using the sensor data from each targeted sensor included in the targeted group. (Coffman in ¶0085 teaches, “PSMP server 109 (shown in FIG. 1) can implement supervised, unsupervised, and/or reinforcement based machine learning models. The method illustrated in FIG. 6 is an example of supervised learning method; variations of the exemplary training method discussed below, however, can be implemented to train unsupervised and/or reinforcement machine learning models. Although the method of FIG. 6 is discussed with respect to PSMP server 109, the method can be used with other systems.”)

Regarding claim 9,
Shibuya and Coffman teaches, The examining apparatus according to claim 7, wherein the model selecting unit selects the analysis model used for examining the facility from among the learned plurality of types of analysis models according to examination accuracy. (Coffman in ¶0088 teaches, “a subset of the trained machine learning models can be selected to build predictive engine 611 according to, for example, classification accuracy”)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US20150169393A1) hereinafter Shibuya in view of COFFMAN et. al. (US20180120813A1) hereinafter Coffman and further in view of Gross et. al. (US20180060752A1) hereinafter Gross.

Regarding claim 10,
Shibuya and Coffman teaches, The examining apparatus according to claim 7, wherein the learning unit learns a third analysis model among the plurality of types of analysis models by using the sensor data from all the targeted sensors included in the targeted group, (Shibuya in ¶0056 teaches generating a normal model using all of the sensor data)
Shibuya and Coffman doesn’t explicitly teach, the learning unit learns a fourth analysis model among the plurality of types of analysis models by using the sensor data from each targeted sensor, except for some targeted sensors, included in the targeted group, and (Although Coffman in ¶0088 teaches training plurality of models in doesn’t explicitly  teach training a model using the sensor data from each targeted sensor, except for some targeted sensors. Gross in ¶0048 teaches, the system uses the stored telemetry data to train a set of additional models, wherein each additional model is trained to operate with one or more missing sensors (step 308))
the model selecting unit selects the fourth analysis model when sensor data cannot be acquired from the some targeted sensors included in the targeted group. (Gross in ¶0050 teaches, “when one or more of the n sensors fails, the system selects a substitute model from the set of additional models, wherein the substitute model was trained without using telemetry data from the one or more failed sensors (step 402)”)
Gross is an art in the area of interest as it teaches training a pattern-recognition system to detect anomalies using sensor data (see Abstract). A combination of Gross with Shibuya and Coffman would allow the combined system to train a learning model using sensor data from each targeted sensor, except for some targeted sensors. One would have been motivated to do so because doing so would allow detecting anomalies even when a sensor fails (see Gross ¶0088 and ¶0004)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116